Exhibit 99.2 OUTPUT EXPLORATION, LLC AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS MARCH31, 2007AND 2006 (Unaudited) OUTPUT EXPLORATION, LLC CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, March 31, 2007 2006 ASSETS CURRENT ASSETS Cash and cash equivalents $ 3,180,382 $ 1,801,862 Accounts receivable 5,829,522 7,625,978 Prepaid expenses 297,713 1,011,880 TOTAL CURRENT ASSETS 9,307,617 10,439,720 PROPERTY, PLANT AND EQUIPMENT, NET Oil and gas properties, full cost method 146,478,716 138,431,859 Furniture, fixtures and equipment 1,717,035 1,715,855 148,195,751 140,147,714 Less: accumulated depreciation, depletion and amortization (49,481,846 ) (37,866,476 ) NET PROPERTY AND EQUIPMENT 98,713,905 102,281,238 DEBT ISSUE COSTS, net of accumulated amortization 127,657 672,859 OTHER ASSETS 371,227 432,688 TOTAL ASSETS $ 108,520,406 $ 113,826,505 LIABILITIES AND PARTNERS’ CAPITAL CURRENT LIABILITIES Accounts payable and accrued liabilities $ 4,688,419 $ 10,714,989 Current portion of commodity financial instruments 4,514,765 9,374,109 Current portion of asset retirement obligations 424,293 628,834 TOTAL CURRENT LIABILITIES 9,627,477 20,717,932 DEFERRED TAX LIABILITY, net 15,139,844 12,395,135 LONG-TERM LIABILITIES Long-term debt, net of current portion 60,494,330 53,448,891 Long-term portion of commodity financial instruments - 5,814,244 Asset retirement obligations, net of current portion 761,561 487,949 TOTAL LONG TERM LIABILITIES 61,255,891 59,751,084 TOTAL LIABILITIES 86,023,212 92,864,151 COMMITMENTS AND CONTINGENCIES - - MEMBERS’ EQUITY 22,497,194 20,962,354 TOTAL LIABILITIES AND MEMBERS’ EQUITY $ 108,520,406 $ 113,826,505 - 2 - OUTPUT EXPLORATION, LLC CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Year To Date Year To Date March 31, 2007 March 31, 2006 REVENUES Oil and gas revenues $ 6,560,836 $ 7,387,531 Other 92,259 157,431 TOTAL REVENUES 6,653,095 7,544,962 EXPENSES Operating costs and severance taxes 1,988,190 2,448,435 Depreciation, depletion and amortization 3,095,763 2,611,263 General and administrative 1,488,259 1,166,750 TOTAL EXPENSES 6,572,212 6,226,448 INCOME FROM OPERATIONS 80,883 1,318,514 OTHER INCOME (EXPENSE) Interest expense (1,408,657 ) (1,274,752 ) Interest income 38,941 28,090 Other income (loss) (409 ) - TOTAL OTHER EXPENSE (1,370,125 ) (1,246,662 ) INCOME (LOSS) BEFORE INCOME TAXES (1,289,243 ) 71,852 INCOME TAX BENEFIT (EXPENSE) - (472,012 ) NET INCOME (LOSS) $ (1,289,243 ) $ (400,160 ) - 3 - OUTPUT EXPLORATION, LLC CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS’ EQUITY (UNAUDITED) YEAR TO DATE MARCH31, 2007 Accumulated Other Total Comprehensive Members’ Income Equity Balance at January 1, 2007 $ (3,806,310 ) $ 23,554,829 Contributions 9,576 Comprehensive income (loss): Net loss (1,289,243 ) Commodity financial instruments 222,032 222,032 Total comprehensive income 222,032 (1,067,211 ) Balance at March 31, 2007 $ (3,584,278 ) $ 22,497,194 - 4 - OUTPUT EXPLORATION, LLC CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS’ EQUITY (UNAUDITED) YEAR TO DATE MARCH31, 2006 Accumulated Other Total Comprehensive Members’ Income Equity Balance at January 1, 2006 $ (17,478,531 ) $ 14,976,579 Contributions 68,755 Comprehensive income (loss): Net loss (400,160 ) Commodity financial instruments 6,317,180 6,317,180 Total comprehensive income 6,317,180 5,917,020 Balance at March 31, 2006 $ (11,161,351 ) $ 20,962,354 - 5 - OUTPUT EXPLORATION, LLC CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Year To Date Year To Date March 31, 2007 March 31, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,289,242 ) $ (400,160 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion and amortization 3,095,763 2,611,263 Amortization of debt issuance cost 159,699 147,881 Compounding interest expense 374,851 - Change in operating assets and liabilities: Accounts receivable 1,229,047 1,452,591 Prepaid expenses (62,078 ) (162,991 ) Accounts payable and accrued liabilities (994,759 ) 659,168 Commodity financial instruments - 62,688 Deferred income taxes - 472,012 Other assets (97,088 ) (117,984 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 2,416,193 4,724,468 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures - oil and gas properties (1,926,716 ) (8,186,060 ) Sale of oil and gas properties - 1,756,433 Capital expenditures - computer equipment & furniture - (9,217 ) NET CASH USED IN INVESTING ACTIVITIES (1,926,716 ) (6,438,844 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 500,000 339,595 Contributions from members 9,562 68,769 Payments for debt issue costs (101,039 ) (6,024 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 408,523 402,340 NET INCREASE IN CASH AND CASH EQUIVALENTS 898,000 (1,312,036 ) CASH AND CASH EQUIVALENTS, beginning of period 2,282,382 3,113,898 CASH AND CASH EQUIVALENTS, end of period $ 3,180,382 $ 1,801,862 - 6 -
